                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CLARA P. HAWKINS,

              Plaintiff,

v.                                                              CV No. 18-778 CG/KRS

UNITED STATES AIR FORCE,

              Defendant.

         ORDER GRANTING PLAINTIFF’S MOTION TO AMEND COMPLAINT

        THIS MATTER is before the Court on Plaintiff’s Motion to Amend Complaint,

(Doc. 25), filed December 10, 2018. In her Motion, Plaintiff requests leave of Court to

file an amended complaint. (Doc. 25).

        Under Fed. R. Civ. P. 15(a)(1)(B), a party may amend its pleadings once as a

matter of course within 21 days after service of a responsive pleading. On November

27, 2018, Defendant filed its answer to Plaintiff’s original complaint. (Doc. 20).

Therefore, Plaintiff’s proposed amendment is within the 21-day deadline as required by

Fed. R. Civ. P. 15(a)(1)(B). Having reviewed the motion, noting Plaintiff may amend her

pleadings once as a matter of course, and being otherwise fully advised, the Court finds

that the motion is well taken and should be GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion to Amend Complaint, (Doc.

25), is GRANTED and Plaintiff shall file her first amended complaint by December 14,

2018.



                                   ___________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
